Circuit Court for Harford County
Case No. 12-C-16-002780
Argued: September 11, 2017
                                     IN THE COURT OF APPEALS

                                           OF MARYLAND

                                         Misc. Docket AG No. 47
                                         September Term, 2016


                                   ATTORNEY GRIEVANCE COMMISSION

                                            OF MARYLAND

                                                   v.

                                     LOUISA CONTENT MCLAUGHLIN


                                          Barbera, C.J.
                                          Greene
                                          Adkins
                                          McDonald
                                          Watts
                                          Hotten
                                          Getty,


                                                          JJ.

                                         PER CURIAM ORDER



                                        Filed: September 11, 2017
ATTORNEY GRIEVANCE              *    In the
COMMISSION OF MARYLAND
                                *    Court of Appeals

          v.                    *    of Maryland

LOUISA CONTENT MCLAUGHLIN       *    Misc. Docket AG No. 47
                                     September Term, 2016


                         PER CURIAM ORDER

     For reasons to be stated in an opinion later to be filed, it

is this 11th day of September 2017,

     ORDERED, by the Court of Appeals of Maryland, that the

Respondent, Louisa Content McLaughlin be, and she is hereby,

disbarred, effective immediately, from the further practice of law

in the State of Maryland; and it is further

     ORDERED that the Clerk of this Court shall strike the name of

Louisa Content McLaughlin from the register of attorneys, and

pursuant to Maryland Rule 19-761, shall certify that fact to the

Trustees of the Client Protection Fund and the clerks of all judicial

tribunals in the State; and it is further

     ORDERED that Respondent shall pay all costs as taxed by the

Clerk of this Court, including the costs of all transcripts, pursuant

to Maryland Rule 19-709, for which sum judgment is entered in favor

of the Attorney Grievance Commission of Maryland against Louisa

Content McLaughlin.



                                     /s/ Mary Ellen Barbera
                                     Chief Judge